UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 25 July, 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ Allied Irish Banks, p.l.c. ("AIB")[NYSE:AIB] 25th July 2011 ALLIED IRISH BANKS, P.L.C. EXERCISE OF CALL OPTION IN RELATION TO THE REMAINING PRINCIPAL AMOUNT OUTSTANDING OF ITS €400,000,000 Subordinated Callable Step-Up Floating Rate Notes due 2015 (ISIN: XS0208845924) (the "2015 Euro Notes") £700,000,000 Callable Dated Subordinated Fixed to Floating Rate Notes due July 2023 (ISIN: XS0368068937) (the "2023 Sterling Notes") €419,070,000 10.75 per cent. Subordinated Notes due 2017 (ISIN: XS0498532117) (the "2017 Euro Notes" and, together with the 2015 Euro Notes and the 2023 Sterling Notes, the "Notes") Allied Irish Banks, p.l.c. (the "Bank") gives notice that on 28 July 2011 it will redeem the outstanding principal amount of each series of Notes listed below at the relevant redemption price per nominal amount of Notes specified below pursuant to the Terms and Conditions of each such series (as amended by the Extraordinary Resolution passed at a meeting of the relevant holders of the Notes held on 22 July 2011 details of which were set out in the Bank's announcement of 25 July 2011). Description of the Notes Common code/ISIN Redemption price per nominal amount €400,000,000 Subordinated Callable Step-Up Floating Rate Notes due 2015 020884592/ XS0208845924 €0.01 per €1,000 £700,000,000 Callable Dated Subordinated Fixed to Floating Rate Notes due July 2023 036806893/ XS0368068937 £0.01 per £1,000 €419,070,000 10.75 per cent. Subordinated Notes due 2017 049853211/ XS0498532117 €0.01 per €1,000 The Principal Paying Agent for the Notes is: Citibank, N.A. Canada Square Canary Wharf London E14 5LB This notice does not constitute an offer to sell or buy or the solicitation of an offer to sell or buy the Notes. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 25 July, 2011 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
